DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10, in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that i) in the international search document, all of the claims were considered to fulfill the requirements of PCT Rule 13.2 and were also identified as being novel and involving an inventive step (page 2 of the response dated 4/22/2022); and ii) the groups of inventions contain a common special technical feature that would define a contribution over the reference of Cardenaz (pages 2-3 of the response dated 4/22/2022).  This is not found persuasive for the following reasons:  In response to i) above, the fact that the claims were found to meet Rule 13.2 in the international application is immaterial since the reference of Cardenaz was not previously in the prosecution of the international application.  In response to ii) above, the Examiner maintains that the disclosure of Cardenaz evidences that the claimed technical feature is not a special technical feature in view of Cardenaz for the reasons set forth below in the rejection of the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 8/9/2019 and 2/12/2021 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, “the projections” lacks antecedent basis.  Note, recitation of “at least one projection” in claim 1 does not properly provide antecedent basis for a plurality of projections.  Clarification and/or correction is requested.
In claim 5, “the feature points” lacks antecedent basis.  Note, recitation of “a feature point” in claim 1 does not properly provide antecedent basis for a plurality of feature points.  Clarification and/or correction is requested.
In claim 7, “the windows” and “the two windows” lack antecedent basis.  Note, recitation of “at least one window” in claim 1 does not properly provide antecedent basis for a plurality of windows.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardenaz (US 3,554,433).
With respect to Claims 1 and 10, the reference of Cardenaz discloses a device that is structurally the same as that of claims 1 and 10 and can be used as a cell culture device or sample observation cell.  Specifically, the device of Cardenaz includes a frame (12,14), at least one window (opening formed by the sidewalls (16 and 18) of upper portion (12)) bordered by the frame (12,14), and at least one projection (28) projecting from the frame (12) inwardly into the container (Figs. 1, 8 and 9), wherein the at least one window is light-permeable and nutrient component-permeable and is placed in such a way as to allow for multifaceted observation of the interior of the container (note the opening formed by the sidewalls (16 and 18) of upper portion (12) is light-permeable and nutrient component-permeable and allows for the projections (28) to be seen or observed through the opening because the opening is not covered by anything), and the projection (28) has a feature point (conical projection) (col. 2, lines 52-53) to be placed at a position where cells or tissue as well as the feature point can be observed from the window (again, since the top of upper portion (12) is open, the points of projections (28) can be observed or seen through this opening).  Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claims 4 and 5, the container defined by upper and lower portions (12, 14) includes the projections (28) which each have a feature point (Figs. 1, 8 and 9).
With respect to claim 6, the projections (28) has a taper-shape portion at a tip thereof (conical projection) (col. 2, lines 52-53).
With respect to claim 7, the projection (28) has a feature point (conical projection) (col. 2, lines 52-53) to be placed at a position where cells or tissue as well as the feature point can be observed from the window (again, since the top of upper portion (12) is open, the points of projections (28) can be observed or seen through this opening).

Allowable Subject Matter
Claims 2, 3, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 2 and 9, while the prior art of Cardenaz (US 3,554,433) discloses a window that is an opening, the reference fails to teach or fairly suggest providing the window with a hydrogel or porous solid material.
With respect to claim 3, while the prior art of Cardenaz (US 3,554,433) discloses a cube or rectangular parallelepiped frame structure and a window that is an opening on the top of upper portion (12), the reference fails to teach or fairly suggest providing each of the faces of the frame with a window structure.
With respect to claim 8, while the prior art of Cardenaz (US 3,554,433) discloses projections (28), the reference fails to teach or fairly suggest providing the projections with point features that are made of an autofluorescent material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Kachur et al. (US 2014/0127746) is cited as prior art which pertains to a biological sample device that includes projections.
The reference of Togasaki (JP 2017023049) is cited as prior art that pertains to a culture observation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB